Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they do not apply to the new reference applied to the amended portion of the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-12, 27-35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20200044087 to Guha et al. (Guha) in view of U.S. Pat. Pub. No. 10236217 to Ando et al. (Ando) as evidenced by U.S. Pat. Pub. No. 20130001555 to Yin et al. (Yin), and further in view of U.S. Pat. Pub. No. 20190287864 to Cheng et al. (Cheng).
Regarding Claim 1, Guha teaches a metal source/drain-based MOSFET comprising: 
a stopper 300; 
a channel layer 106b on the stopper; 
a first insulating layer 322/370 on the channel layer; 
a second insulating layer 350 between the stopper and the first insulating layer, and alternatively with the channel layer; 
a gate 336 formed on the channel layer and in the first insulating layer; 
a source/drain region 360 on the stopper and having a side surface contacting the channel layer; and 
390 contacting the source/drain region, wherein wherein

a topmost surface of the source/drain region is parallel to a surface of the stopper (top surface of 360 is parallel to the top surface of 300), at a level above a bottom level of a topmost gate (360 extends above bottom of topmost 336), and directly contacts an overhanging portion of the first insulating layer (370 is considered an overhanging portion of 332) at the level above a-the bottom level of the topmost gate (see Fig. 14A), and
Guha does not explicitly teach the S/D contacts as required by Claim 1. However, in analogous art, Ando teaches recesses 175 in S/D regions 140 such that one side of the S/D regions contact the channel 105a and the other side contacts the metal 180.  It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the recessed S/D contact of Ando in order to increase the contact area between the S/D and the metal, thereby reducing resistance, as taught by Ando (Col. 10 lines 41-45).  Ando does not explicitly teach a lowermost surface of the source /drain metal region is located at a level below a top level of a lowermost cannel layer.  However, Ando teaches increased surface area contacts in the quoted section above. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  The person of ordinary skill knows that increased surface area between two components decreases the resistance between them, and therefore contact area is a result effective variable (MPEP 2144.05(II)(B)). The person of ordinary skill can modify Ando to further deepen the trenches 175 in order to increase the contact area between the metal 180 and the S/D regions 140.  See for example Yin, [0039-0040].
Guha and Ando do not explicitly teach a portion of the dielectric structure overhanging the gate and contacting a top portion thereof. However, in analogous art, Cheng teaches in Fig. 2 at least, an EG device where a thick gate oxide 216, reading on an extended portion of isolation material (analogous to the innermost isolation layer 130 overhanging the gate structure in the instant specification) over and in contact with a top of gate structure 214. It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the teaching of Cheng to prevent shorting, as taught by Cheng [0059].

Regarding Claim 2, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the first side surface of the source/drain region is flush with a side surface of the first insulating layer (the side surface of S/D 360 abuts the nanowire column and all of the insulating layers, see Fig. 12A).

Regarding Claim 3, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the first side surface of the source/drain region has a protruding shape with respect to the channel (see annotation, circled region is “protruding” with respect to the channel).

    PNG
    media_image1.png
    441
    173
    media_image1.png
    Greyscale

Regarding Claim 7, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has an etching portion (Recesses 175 of Ando).

Regarding Claim 8, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region includes any one of silicon, germanium, tin, and group 3-5 [0065-0066], and is of least one of a crystalline phase, poly-crystalline phase, or an amorphous phase (only structures of solid matter possible, S/D must inherently be one of the three).

Regarding Claim 9, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain metal region includes at least one of aluminum [0079], titanium, copper, nickel, and tungsten.

Regarding Claim 10, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, where the S/D regions are counterdoped to the stopper region. Ando teaches a doped punch-through-stopper 104 that is provided for preventing leakage current from the source to the drain (Ando, Col. 2 lines 52-64). As a law of physics, the S/D must be counterdoped in order to achieve the PTS effect, otherwise the layer 104 would not act as stopper but rather a short between the S/D, rendering the device ineffective.  Having the benefit of Ando, it would further be obvious to modify the substrate/ stopper 300 of Guha to be counterdoped to the S/D regions 360 to further prevent leakage current that the dielectric regions 351 are there to mitigate.  It would further be obvious to counterdope the substrate 102 to the S/D regions 140 of Ando to stop any leakage current therethrough as well.  

Regarding Claim 11, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 2, wherein the gate is at a spaced space between the channel layers (see Fig. 11A).

Regarding Claim 12, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the second insulating layer is a spaced space between the channel layers, and on both sides of the gate (see Fig. 11A).

Regarding Claim 27, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has an "L"-shaped cross-sectional profile, with a bottom of the "L" directly contacting the stopper and a side of the "L" directly contacting the second insulating layer (see annotated figure above).

Regarding Claim 28, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region directly contacts the stopper (see figures 4-14 of Ando).

Regarding Claim 29, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the channel layer is provide in plurality, each of the plurality of channel layers stacked in a vertical direction perpendicular to an upper surface of the stopper, and a bottom surface of the source/drain metal region directly contacts the source/drain region at a lower level than a topmost one of the plurality of channel layers (contacts 180 of Ando extend lower than the uppermost gate 105b).

Regarding Claims 30 and 35, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, but does not explicitly teach that the source/drain metal region has a bottom surface that directly contacts the stopper.  However, the shape and depth of the trench in which the metal contact is formed directly affects the contact area between the S/D region and the contact. Optimization of a result effective variable is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).

Regarding Claim 31, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region has a bottom surface directly contacting the stopper (see figures 4-14 of Ando).
Regarding Claim 32, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein a concentration of impurities included in the source/drain region has a range of between 10^19 cm-3 to 10^21 cm-3 (Ando, Col. 8 lines 13-25, where claimed and prior art ranges overlap, a prima facie case of obviousness is made, MPEP 2144.05(I)).

Regarding Claim 33, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain region defines an etching portion, the etching portion having a recessed profile, and the source/drain metal region fills the etching portion (see Ando throughout).

Regarding Claim 34, Guha, Ando and Cheng teach the metal source/drain-based MOSFET of claim 1, wherein the source/drain metal region includes at least one of aluminum, titanium, copper, or nickel (Ando, Col. 11 lines 57-61).

Regarding Claim 38, Guha, Ando and Cheng teach a metal source/drain-based MOSFET comprising: 
a stopper; 
a plurality of channel layers on the stopper; 
a first insulating layer directly on a topmost one of the plurality of channel layers; 
a plurality of second insulating layers between the stopper and the first insulating layer, and alternatively with the channel layer; 
a plurality of gates on the plurality of channel layers and in the first insulating layer; 
a source/drain region directly on the stopper and having a first side surface and a second side surface opposite the first side surface, the first side surface directly contacting each of the plurality of channel layers; and 
(see rejection of Claims 1 and 27 above).

Regarding Claim 39, Guha, Ando and Cheng teach the metal source/drain based MOSFET of claim 38, wherein the source/drain region includes a bottom portion directly contacting the stopper (see Ando throughout).

Regarding Claim 40, Guha, Ando and Cheng teach the metal source/drain based MOSFET of claim 38, wherein the source/drain metal region includes a bottom portion directly contacting the stopper (see rejection of Claim 35 above).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, Ando and Cheng in view of U.S. Pat. Pub. No. 20200266296 to Chu-Kung et al. (Chu-Kung).
Regarding Claims 4 and 5, Guha, Ando and Cheng teach a metal source/drain-based MOSFET of claim 1 including a gate oxide 334 but does not explicitly teach that the gate comprises: 
a metal barrier on the gate oxide; and 
a work function control metal filling an interior of the metal barrier.
However, in analogous art, Chu-Kung teaches in [0052] that a gate may have a barrier and work function layer. It would have been obvious to the person of ordinary skill at the time of filing to modify Guha with the multi-layer gate of Chu-Kung in order to tune the work function of the gate, as taught by Chu-Kung in the quoted section. It would further be obvious to sequence the barrier between the work function and gate oxide to prevent metal ions from the work function or contact layer to migrate into the dielectric.

Regarding Claim 6, Guha, Ando, Cheng and Chu-Kung teach the metal source/drain-based MOSFET of claim 4, further comprising: 
a gate metal region (Guha, 336) on the metal barrier and on the work function control metal, which in turn are on the gate oxide (the work function layer would naturally go between the barrier and the gate metal to adjust a work function therebetween).

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, Ando and Cheng in view of U.S. Pat. No. 10211109 to Leobandung.
Regarding Claims 36 and 37, Guha, Ando and Cheng teach metal source/drain-based MOSFET of claim 1, but do not explicitly teach that the source/drain region is an amorphous phase.  However, in analogous art, Leobandung teaches that crystalline S/D (as suggested by Ando and Guha) and polycrystalline and amorphous S/D regions are recognized as suitable for S/D materials of GAA devices in the prior art (Col. 4 lines 54-58, see MPEP 2144.07).  











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812